                       No. 6:19-cv-00224

                          James Lee,
                            Plaintiff,
                               v.
                    Sheriff Jeff Price et al.,
                          Defendants.

                 Before B ARKER , District Judge

                           ORDER

   James Lee filed this action on May 21, 2019. Doc. 1. The
case was referred to United States Magistrate Judge K. Nicole
Mitchell pursuant to 28 U.S.C. § 636. Doc. 3. On January 16,
2020, Judge Mitchell entered a report and recommendation
that the case be dismissed without prejudice for failure to
prosecute. Doc. 19. That same day, a copy of this report was
mailed to Lee at his last known address. He has not objected.
    When no party objects to a magistrate judge’s report and
recommendation within 14 days of service, the district court
“need only satisfy itself that there is no clear error on the face
of the record.” Douglass v. United Servs. Auto. Ass’n, 79 F.3d
1415, 1420 (5th Cir. 1996) (cleaned up). There is no clear error.
   Accordingly, the report and recommendation (Doc. 19) is
adopted. This case is dismissed without prejudice for failure
to prosecute. Any outstanding motions are denied as moot.
The clerk of court is directed to close this case.
                         So ordered by the court on April 8, 2020.



                                    J. C AMPBELL B ARKER
                                  United States District Judge
